 



EXHIBIT 10.5

REMINGTON OIL AND GAS CORPORATION

EXECUTIVE SEVERANCE PLAN

 



--------------------------------------------------------------------------------



 



I.
DEFINITIONS AND CONSTRUCTION

      1.1 Definitions. Where the following words and phrases appear in the Plan,
they shall have the respective meanings set forth below, unless their context
clearly indicates to the contrary.

      (a) “Base Salary” shall mean the annual rate of base compensation paid by
the Company to a Covered Employee (including amounts which the Covered Employee
could have received in cash had he not elected to contribute to an employee
benefit plan maintained by the Company), excluding overtime pay, bonuses,
employee benefits, automobile allowances, added premiums, differentials, and all
forms of incentive compensation. Base Salary shall be determined effective as of
the date of the Covered Employee’s termination of employment date.

      (b) “Change of Control” shall be deemed to have occurred upon any of the
following events:

      (1) A merger or consolidation to which the Company is a part if the
individuals and entities who were stockholders of the Company immediately prior
to the effective date of such a merger or consolidation have beneficial
ownership (as defined in Rule 13d-3 under the Exchange Act) of less than 50% of
the total combined voting power for election of directors of the surviving
corporation following the effective date of such merger or consolidation;

      (2) The acquisition or holding of direct or indirect beneficial ownership
(as defined under Rule 13d-3 of the Exchange Act) of securities of the Company
representing the aggregate 30% or more of the total combined voting power of the
Company’s then issued and outstanding voting securities by any person, entity or
group of associated persons or entities acting in concert, other than an
employee benefit plan of the Company or of any subsidiary of the Company, or any
entity holding such securities for or pursuant to the terms of any such plan.
The Directors may, by a majority vote, determine the acquisition of 30%-49.9% is
not a hostile action and therefore does not trigger a change of control.

      (3) The sale of all or substantially all of the assets of the Company to
any person or entity that is not a wholly owned subsidiary of the Company; or

      (4) The approval by the stockholders of the Company of any plan or
proposal for the liquidation of the Company or its material subsidiaries, other
than into the Company.

      (c) “Code” means the Internal Revenue Code of 1986 as amended.

      (d) “Committee” shall mean the committee appointed by the Company to
administer the Plan.

 



--------------------------------------------------------------------------------



 



      (e) “Covered Employee” shall mean the Chairman and CEO of the Company and
the President and COO of the Company.

      (f) “Effective Date” shall mean January 1, 2005.

      (g) “Company” shall mean Remington Oil and Gas Corporation.

      (h) “Directors” shall mean the Board of Directors of the Company.

      (i) “Disability” shall mean a physical or mental infirmity that impairs
the Covered Employee’s ability to substantially perform the Covered Employee’s
duties, which continues for a period of at least one hundred eighty
(180) continuous days.

      (j) “Good Reason” shall mean the occurrence of any of the following events
or conditions: (1) a reduction in the Covered Employee’s Base Salary or bonus
opportunity (2) a material reduction in benefits without substitution of
benefits that are substantially comparable in the aggregate or that is not
applicable to employees generally; (3) any change in the Covered Employee’s
duties or responsibilities that results in the Covered Employee not having
duties and responsibilities substantially equivalent to or greater than those
the Covered Employee had immediately prior to such change; or (4) the permanent
relocation of a Covered Employee’s principal place of employment with the
Company to a location that is more than 40 miles from such Covered Employee’s
prior principal place of employment. Notwithstanding the foregoing, any change
in the Covered Employee’s duties and responsibilities that is required by
applicable law or governmental regulation shall not constitute “Good Reason.”

      (k) “Involuntary Termination” shall mean any termination, on or after the
Effective Date, of a Covered Employee’s employment with the Company which does
not result from a voluntary resignation or retirement by the Covered Employee;
provided, however, the term “Involuntary Termination” shall not include:

      (1) a Termination for Cause;

      (2) a termination as a result of the Covered Employee’s death;

      (3) any termination as the result of the Covered Employee’s Disability; or

      (4) a termination by the Covered Employee for Good Reason.

      (l) “Plan” shall mean the Remington Oil and Gas Corporation Executive
Severance Plan.

      (m) “Termination for Cause” shall mean any termination of a Covered
Employee’s employment with the Company by reason of the Covered Employee’s
(1) conviction of any felony or entering a plea of nolo contendre to a felony
charge, (2) involvement in any act of material fraud, theft, or other material
misconduct detrimental to the best interests of the Company, (3) engagement in
gross negligence or willful

2



--------------------------------------------------------------------------------



 



misconduct with respect to his duties to the Company and as a result caused
material harm to the Company, (4) engagement in competitive behavior against the
Company, misappropriated or aided in misappropriating a material opportunity of
the Company, secured or attempted to secure a personal benefit not fully
disclosed to and approved by a majority of the Board of Directors of the Company
in connection with any transition of or on behalf of the Company, or (5) failure
to substantially perform his duties.

II.
SEVERANCE BENEFITS

      2.1 Severance Benefits. Subject to the provisions of Section 2.2 hereof,
if a Covered Employee’s employment by the Company is terminated and such Covered
Employee is not entitled to severance benefits under an individual contract,
agreement or arrangement, or if such Covered Employee waives his rights to any
severance benefits to which he may be entitled under an individual contract,
agreement or arrangement, then the Covered Employee shall be entitled to
severance benefits as provided in this Section 2.1. A Covered Employee’s
entitlement to severance benefits under the Plan depends upon the circumstance
of the Covered Employee’s termination of employment. Upon termination of the
Covered Employee’s employment, the Covered Employee shall be entitled to
severance benefits as follows:

         (1) If the Covered Employee’s employment with the Company is terminated
by reason of the Covered Employee’s death or Disability, the Company shall pay
the Covered Employee’s accrued Base Salary through the termination date and, in
addition thereto, an amount equal to the Covered Employee’s target bonus
multiplied by a fraction, the numerator of which is the number of days in such
plan year through termination date and the denominator of which is 365.

         (2) If the Covered Employee’s employment with the Company is subject to
an Involuntary Termination or is terminated by the Covered Employee for Good
Reason and termination is not in connection with a Change of Control, the
Covered Employee shall be entitled to the following: (a) the Company shall pay
the Covered Employee a lump sum cash payment, as soon as administratively
feasible after the Covered Employee’s termination, in an amount equal to 2 times
the sum of (i) the Covered Employee’s then current Base Salary and (ii) the
Covered Employee’s average annual incentive bonus paid during the last three
years, (b) all stock options, restricted stock and other equity compensation
awards granted the Covered Employee shall be subject to the terms of the grant
agreement, other signed agreements and plan under which they were granted
(c) for a term of two (2) years following the termination date, or until the
Covered Employee gains new employment with substantially similar benefits, the
Company, at its expense, shall provide the Covered Employee and his or her
immediate family substantially the same level of group medical and dental
benefits as provided to the Company’s active employees during such period,
(d) the Company shall provide the Covered Employee twelve (12) months of out
placement services at the Company’s sole expense, and (e) all non-qualified
deferred compensation benefits of the Covered Employee shall become immediately
vested and subject to an immediate distribution; provided, however, that if the
Covered Employee is a key employee (as defined in section 416(i) of the Code
without regard to paragraph (5) thereof) of the Company and the Company’s stock
is publicly traded on an

3



--------------------------------------------------------------------------------



 



established securities market or otherwise, then any amounts described above
which are “deferred compensation” under section 409A of the Code shall not be
paid or commence until the date that is six (6) months after the termination
date. The provision of group medical and dental benefits shall start and run
concurrently with any continuation coverage as may be elected by the Covered
Employee under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”).

         (3) If the Covered Employee’s employment with Company is subject to an
Involuntary Termination within three months prior to or two (2) years after a
Change of Control; or if the Covered Employee terminates his employment with the
Company for Good Reason within three months prior to or two years after a Change
of Control, the Covered Employee shall be entitled to the following: (a) the
Company shall pay the Covered Employee a lump sum cash payment, within a
reasonable period of time after the Covered Employee’s termination, in an amount
equal to 2.99 times the sum of (i) the Covered Employee’s then current Base
Salary and (ii) the Covered Employee’s maximum annual incentive opportunity,
(b) all stock options, restricted stock and other equity compensation awards
granted the Covered Employee shall be subject to the terms of the grant
agreement and plan under which they were granted, (c) for a term of three
(3) years following the termination date, or until the Covered Employee gains
new employment with substantially similar benefits, the Company, at its expense,
shall provide the Covered Employee and his or her immediate family the same
level of group medical and dental benefits as provided to the Company’s active
employees during such period, (d) the Company shall provide the Covered Employee
twelve (12) months of out placement services at the Company’s sole expense, and
(e) all non-qualified deferred compensation benefits of the Covered Employee
shall be immediately vested and subject to an immediate distribution; provided,
however, that if the Covered Employee is a key employee (as defined in section
416(i) or the Code without regard to paragraph (5) thereof) of the Company and
the Company’s stock is publicly traded on an established securities market or
otherwise, then any amounts described above which are “deferred compensation”
under section 409A of the Code shall not be paid or commence until the date that
is six (6) months after the termination date. The provision of group medical and
dental benefits shall start and run concurrently with any continuation coverage
as may be elected by the Covered Employee under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”).

         2.2 Other Severance Arrangements. Severance payments provided herein
shall be subject to any required tax withholding. If a Covered Employee is
entitled to severance benefits under an individual contract, agreement or
arrangement and does not waive such entitlement to severance benefits under such
contract, agreement or arrangement, such Covered Employee shall not be entitled
to any severance benefits pursuant to the Plan but shall instead be entitled to
severance benefits in such amount and form as are provided pursuant to the terms
of such contract, agreement or arrangement (which contract, agreement or
arrangement is hereby incorporated by reference and made a part of this Plan).

         2.3 Release, Full Settlement and Resignation. As a condition to the
receipt of any severance benefits hereunder, the Company, in its sole
discretion, may require a Covered Employee whose employment by the Company has
been terminated to first execute a release, in the form established by the
Company, releasing the Company, its shareholders, partners, officers, directors,
employees, attorneys and agents from any and all claims and from any and all
causes

4



--------------------------------------------------------------------------------



 



of action of any kind or character, including but not limited to all claims or
causes of action arising out of such Covered Employee’s employment with the
Company or the termination of such employment, and the performance of the
Company’s obligations hereunder and the receipt of the benefits provided
hereunder by such Covered Employee shall constitute full settlement of all such
claims and causes of action. The Covered Employee shall resign from his position
on the Board of Directors, if any, effective as of his employment termination
date.

         2.4 Excise Tax Payments. In the event that any payment, award, benefit
or distribution (or any acceleration of any payment, award, benefit or
distribution) made or provided to or for the benefit of a Covered Employee in
connection with this Agreement, or Covered Employee’s employment with Company or
the termination thereof (the “Payments”) are determined to be subject to the
excise tax imposed by Sections 409A or 4999 of the Code or any interest or
penalties with respect to such excise taxes (such excise taxes, together with
any such interest and penalties, are collectively referred to as the “Excise
Tax”), then the Employee shall be entitled to receive an additional payment (a
“Gross-Up Payment”) from Company such that the net amount received by the
Employee after paying any applicable Excise Tax and any federal, state or local
income or FICA taxes on such Gross-Up Payment, shall be equal to the amount the
Employee would have received if such Excise Tax were not applicable to the
Payments. All determinations of the Excise Tax and Gross-Up Payment, if any,
shall be made by tax counsel acceptable to the Employee. For purposes of
determining the amount of the Gross-Up Payment, if any, the Employee shall be
deemed to pay federal income tax at the highest marginal rate of federal income
taxation in the calendar year in which the total Payments are made and State and
local income taxes at the highest marginal rate of taxation in the State and
locality of the Employee’s residence on the date the total Payments are made,
net of the maximum reduction in federal income taxes which could be obtained
from deduction of such State and local taxes. In the event that the Excise Tax
is determined by the IRS, on audit or otherwise, to exceed the amount taken into
account hereunder in calculating the Gross-Up Payment (including by reason of
any payment the existence or amount of which cannot be determined at the time of
the Gross-Up Payment), the Company shall make another Gross-Up Payment in
respect of such excess (plus any interest, penalties or additions payable by the
Employee with respect to such excess) within the ten (10) business days
immediately following the date that the amount of such excess is finally
determined. The Employee and the Company shall each reasonably cooperate with
the other in connection with any administrative or judicial proceedings
concerning the existence or amount of liability for Excise Tax with respect to
the total Payments. The Gross-Up Payments provided to the Employee shall be made
not later than the tenth (10th) business day following the last date the
Payments are made.

         2.5 Confidential Information. In consideration of the receipt of
severance benefits hereunder, the Covered Employee may not, without the prior
written consent of the Company, for a period of three (3) years following the
Covered Employee’s termination date, except as may be required by any competent
legal authority, use or disclose to any person, firm or other legal authority,
any confidential record, secret or information related to the Company or any of
its subsidiaries.

         2.6 Covenant Against Competition. In consideration of the receipt of
severance benefits hereunder, for a period of one (1) year following the Covered
Employee’s termination date where Involuntary Termination has occurred without a
Change of Control, the Covered

5



--------------------------------------------------------------------------------



 



Employee shall not have any interest in or be engaged by any business or
enterprise that is in the business of exploring for, developing, or producing
hydrocarbons in specific areas where the Company has interest at the time of the
Covered Employee’s termination. Company interest shall be deemed an area within
a two (2) mile radius from the current owned acreage, offshore block, concession
or active prospect area. For purposes of this Section, the Covered Employee
shall be deemed to have an “interest in or be engaged by a business or
enterprise” if the Covered Employee acts (a) individually, (b) as a partner,
officer, director, shareholder, employee, associate, agent or owner of an
entity, or (c) as an advisor, consultant, leader or other person related
directly or indirectly, to any business or entity that is engaging in, or is
planning to engage in, exploring for, developing, or producing hydrocarbon in
specific areas where the Company has interests (“the Prohibited Activity”).
Ownership of less than five percent (5%) of the outstanding capital stock of a
publicly traded entity that engages in any Prohibited Activity shall not be in
violation of this Section.

         2.7 Non-Solicitation. In consideration of receipt of any severance
benefits hereunder, for a period of one (1) year following the Covered
Employee’s termination date, the Covered Employee may not, directly or
indirectly, in any manner or capacity induce any person, to discontinue his or
her employment in the Company or the Company’s successor or to interfere with
the business of the Company or the Company’s successor.

         2.8 Liquidated Damages. If a Covered Employee who has received
severance benefits pursuant to Section 2.1 above is found by the Committee to be
in violation of the confidentiality, non-competition, and/or non-solicitation
provisions as described in Sections 2.5, 2.6, and 2.7 above, then the Covered
Employee shall be required to pay to the Company as liquidated damages the full
amount of severance received by the Covered Employee pursuant to Section 2.1.
Any payment required pursuant to this Section shall be due and payable in a
single lump sum within 30 days of written notice to such Covered Employee of
such Committee’s finding.

         2.9 Mitigation. A Covered Employee shall not be required to mitigate
the amount of any payment provided for in this Article II by seeking other
employment or otherwise, nor shall the amount of any payment provided for in
this Article II be reduced by any compensation or benefit earned by the Covered
Employee as the result of employment by another employer or by retirement
benefits.

III.
ADMINISTRATION OF PLAN

      3.1 Plan Administration. For the purposes of the Plan and the Employee
Retirement Income Security Act of 1974, as amended, the plan administrator and
named fiduciary of the Plan is the Committee. The Committee shall hold such
meetings and establish such rules and procedures as may be necessary to enable
it to discharge its duties hereunder. All actions of the Committee shall be
recorded by a secretary who need not be a Committee member. The Committee shall
have all powers necessary or proper to administer the Plan and to discharge its
duties under the Plan, including, but not limited to, the following powers:

6



--------------------------------------------------------------------------------



 



      (a) To make and enforce such rules and regulations as it may deem
necessary or proper for the orderly and efficient administration of the Plan;

      (b) To interpret the Plan, its interpretation thereof in good faith to be
final and conclusive on all persons claiming benefits under the Plan;

      (c) To authorize the payment of benefits under the Plan;

      (d) To prepare and distribute information explaining the Plan;

      (e) To appoint or employ persons to assist in the administration of the
Plan; and

      (f) To obtain such information as is necessary for the proper
administration of the Plan.

The Committee may allocate to others certain aspects of the management,
operation and responsibilities of the Plan, including the employment of advisors
and the delegation of any ministerial duties or functions to qualified
individuals. The Company agrees to indemnify the members of the Committee
against all liabilities, damages, costs and expenses (including attorneys’ fees
and amounts paid in settlement of any claims approved by the Company) occasioned
by any act or omission to act in connection with the Plan if such act or
omission was in good faith.

      3.2 Claims Review. For claims arising after a Change of Control, the
Covered Employee shall not be required to follow the Plan’s claim procedures as
set forth in this Section, instead the Covered Employee shall be deemed to have
satisfied his administrative remedies if the Covered Employee pursues any claim
in court. For all other claims, the following claims procedures will apply. The
Committee will advise each Covered Employee of any Plan benefits to which the
Covered Employee is entitled. If the Covered Employee believes that the
Committee has failed to advise him or her of any Plan benefits to which he or
she is entitled, then the Covered Employee may file a written claim with the
Committee. The Committee shall review such claim and respond thereto within a
reasonable time after receiving the claim. In any case in which a Covered
Employee’s claim for Plan benefits is denied or modified, the Committee shall:

      (a) state the specific reason for the denial or modification;

      (b) provide specific reference to pertinent Plan provisions on which the
denial or modification is based;

      (c) provide a description of any additional material or information
necessary for the Covered Employee or his representative to perfect the claim
and an explanation of why such material or information is necessary; and

      (d) explain the Plan’s claim review procedure as contained herein.

7



--------------------------------------------------------------------------------



 



In the event the request is denied or modified, if the Covered Employee or his
representative desires to have such denial or modification reviewed, he must,
within sixty days following receipt of the notice of such denial or
modification, submit a written request for review by the Committee of its
initial decision. Within sixty days following such request for review the
Committee shall render its final decision in writing to the Covered Employee or
his representative stating specific reasons for such decision. If special
circumstances require an extension of such sixty-day period, the Committee’s
decision shall be rendered as soon as possible, but not later than 120 days
after receipt of the request for review. If an extension of time for review is
required, written notice of the extension shall be furnished to the Covered
Employee or representative prior to the commencement of the extension period.

IV.
GENERAL PROVISIONS

      4.1 Funding. The benefits provided herein shall be unfunded and shall be
provided from the Company’s general assets.

      4.2 Cost of Plan. The entire cost of the Plan shall be borne by the
Company and no contributions shall be required of the Covered Employees.

      4.3 Amendment and Termination. The Plan may be amended from time to time,
or terminated and discontinued, at any time, in each case at the discretion of
the Directors; provided, however, that the Plan may not be amended or terminated
within two years after a Change of Control or in any manner that would
negatively affect a Covered Employee’s rights under the Plan without the consent
of such Covered Employee so affected. Notwithstanding the foregoing, the Plan
may amended at any time as may be necessary to avoid adverse tax consequences
under section 409A of the Code to any Covered Employee.

      4.4 Not Contract of Employment. The adoption and maintenance of the Plan
shall not be deemed to be a contract of employment between the Company and any
person or to be consideration for the employment of any person. Nothing herein
contained shall be deemed to give any person the right to be retained in the
employ of the Company or to restrict the right of the Company to discharge any
person at any time nor shall the Plan be deemed to give the Company the right to
require any person to remain in the employ of the Company or to restrict any
person’s right to terminate his employment at any time.

      4.5 Severability. Any provision in the Plan that is prohibited or
unenforceable in any jurisdiction by reason of applicable law shall, as to such
jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating or affecting the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

      4.6 Nonalienation. Covered Employees shall not have any right to pledge,
hypothecate, anticipate or assign benefits or rights under the Plan, except by
will or the laws of descent and distribution, or as may be required pursuant to
a domestic relations order.

8



--------------------------------------------------------------------------------



 



      4.7 Governing Law. The Plan shall be interpreted and construed in
accordance with the laws of the State of Texas except to the extent preempted by
federal law.

      IN WITNESS WHEREOF, the Company has executed this Plan this ___day of ___,
2005.

            REMINGTON OIL AND GAS CORPORATION


By                                                                                
                       

9